Title: Board of Visitors, University of Virginia, 13 July 1830
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Teusday the 13th. Present the same members who were engaged in examining papers and preparing business for
                            the action of the Board when organized.
                        
                            
                                
                            
                        
                    